Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LIU et al. (US Pub No.  2013/0321993 A1 and LIU hereinafter)
Regarding Claim 1, LIU discloses (figs. 2-6) an apparatus, comprising: 
an arm (2); and 
a cover (41) connected to the arm; wherein: the cover conceals an inner portion of the apparatus when the arm is in a vertical orientation (shows in fig. 5A) relative to a base of the apparatus ; and
 the cover is concealed in the inner portion of the apparatus when the arm is in a horizontal orientation (shows in fig. 5B) relative to the base of the apparatus.  




Regarding Claim 2, LIU discloses (figs. 2-6) the apparatus of claim 1, wherein the cover includes: a top door (41) connected to the arm; a bottom door (43); and a hinge connected to the top door and the bottom door; wherein a plurality of channels (431 and 433)  included in sidewalls of the apparatus are to guide the hinge, the top door, and the bottom door such that the top door and the bottom door fold in on each other about the hinge (431a) to conceal the cover in the inner portion of the apparatus as the arm rotates through a range of motion from the vertical orientation to the horizontal orientation.  

Regarding Claim 5, LIU discloses (figs. 2-6) the apparatus of claim 1, wherein the cover includes a flexible material (44) with a first end and a second end, wherein the first end of the flexible material is connected to the arm and the second end of the flexible material is connected to a constant force spring included in the apparatus (shows fig.3).  

Regarding Claim 6, LIU discloses (figs. 2-6) the apparatus of claim 5, wherein: as the arm rotates through a range of motion from the horizontal orientation to the vertical orientation, the constant force spring is to deflect to keep the flexible material taut such that the cover conceals the inner portion of the apparatus; and as the arm rotates through the range of motion from the vertical orientation to the horizontal orientation, the constant force spring is to wind to conceal the cover in the inner portion of the apparatus (shows in fig. 5A-5B, col 3, lines 52-67 and col 4, lines 1-25).  
Regarding Claim 7, LIU discloses (figs. 2-6) a system, comprising: an arm (2); a housing (3), including: a top door (41, fig. 3) connected to the arm at a top portion of the top door; a bottom door (43); a hinge including a plurality of pins (421), wherein the hinge is connected to the top door via a first pin (421) of the plurality of pins and connected to the bottom door via a third pin (421) of the plurality of pins; and a plurality of channels (431, 433) in sidewalls of the housing; wherein the plurality of pins are located in the plurality of channels such that the plurality of channels guide the top door, the bottom door, and the hinge as the top door and the bottom door are to fold in on each other about the hinge in response to rotation of the arm from a vertical orientation to a horizontal orientation relative to a base of the housing (shows in fig. 3 and col 3, lines 12-35).  

Regarding Claim 8, LIU discloses (figs. 2-6) the system of claim 7, wherein the hinge further includes a second pin (421) of the plurality of pins, and wherein the second pin is located in a channel (channel in 432) of the plurality of channels to guide the top door, the bottom door, and the hinge as the top door and the bottom door fold in on each other about the hinge in response to rotation of the arm (shows in fig.5B).  

Regarding Claim 9, LIU discloses (figs. 2-6) the system of claim 7, wherein the first pin includes a torsion spring (44).  

Regarding Claim 10, LIU discloses (figs. 2-6) the system of claim 9, wherein the torsion spring of the first pin applies a force to an inner surface of the top door such that 

Regarding Claim 11, LIU discloses (figs. 2-6) the system of claim 7, wherein the third pin includes a torsion spring (44).
 
Regarding Claim 12, LIU discloses (figs. 2-6) the system of claim 11, wherein the torsion spring of the third pin applies a force to an inner surface of the bottom door such that the bottom door is oriented lengthwise with respect to the top door when the arm is in the vertical orientation (shows in fig. 5A).  

Regarding Claim 13, LIU discloses (figs. 2-6) a computing device, comprising: an arm (2); a display (5) connected to the arm; and a housing (3), including: including: a top door (41, fig. 3) connected to the arm at a top portion of the top door; a bottom door (43); a hinge including a plurality of pins (421), wherein the hinge is connected to the top door via a first pin (421) of the plurality of pins and connected to the bottom door via a third pin (421) of the plurality of pins; and a plurality of channels (431, 433) in sidewalls of the housing; wherein the plurality of pins are located in the plurality of channels such that the plurality of channels guide the top door, the bottom door, and the hinge as the top door and the bottom door are to fold in on each other about the hinge in response to rotation of the arm from a vertical orientation to a horizontal orientation relative to a base of the housing (shows in fig. 3 and col 3, lines 12-35).  

Regarding Claim 14, LIU discloses (figs. 2-6) the computing device of claim 13, wherein: the top door includes an outer surface (outer surface of 41) and the bottom door includes an outer surface (outer surface of 43); and the top door and the bottom door are to fold in on each other about the hinge such that the outer surface of the top door is adjacent to the outer surface of the bottom door in response to rotation of the arm from the vertical orientation to the horizontal orientation (shows in fig. 5A to 5B). 
 
Regarding Claim 15, LIU discloses (figs. 2-6) the computing device of claim 13, wherein the unique shape of each of the plurality of channels is to guide each of the top door, the bottom door, and the hinge as the top door and the bottom door fold away from each other about the hinge in response to rotation of the arm from the horizontal orientation to the vertical orientation (figs,. 5A-5B) such that the top door is oriented lengthwise with respect to the bottom door.


Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841